Title: To Thomas Jefferson from Albert Gallatin, 11 October 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir
            Treasury Department October 11th. 1802
          
          I have the honor to enclose a letter of the Commissioner of the revenue, enclosing a copy of the resignation of the Supervisor of Delaware.
          From the state of the collection of duties in that District, it does not appear necessary that the Office should be continued any longer: but although the acceptance of Mr. Truett’s resignation, without filling the vacancy, will produce the effect; yet it seems proper, under the provisions of the Law repealing the internal Taxes, that the discontinuance of the Office should be sanctioned by the President.
          I have the honor to be, with great respect, Sir, Your obedt: Servant
          
            Albert Gallatin
          
        